DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I, and Species A, Figs. 1-4, in the reply filed on 05/12/2022 is acknowledged.  The traversal is on the ground(s) that claim 5, now incorporated into claims 1 and 15, was found patentable in EP application. Furthermore, the search of Species Figs. 5 and 6 are minimal. This is not found persuasive. First of all, there is no record submitted regarding to EP application and corresponding claims. Secondly, see the claim rejection below. Furthermore, the search and examination burden of Figs. 5 and 6 are not in accordance of PCT rule, not to mention Applicants did not provide evidence that there is no search burden.
The requirement is still deemed proper and is therefore made FINAL.

Applicants argue that claim 6 in also generic and claim 12 is a feature of Fig. 5 and not generic. This is persuasive.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-C, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 05/12/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: K1L.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
The “a first temperature-control device” and “a second temperature-control device“ are not examined under 35 USC 112f because each is further strcturally modified.

The “the first tube is placed in the first hole of the main body and has respective first openings in the region of the first plurality of separate annular channels” and similar terms in claim 1, as “the region” is a mathametical concept and not a structure, this is not considered as antecedent issue. Note also the first openings region and the second region may be spaced apart or overlapping.

The “using a first temperature-control fluid” and “using a second temperature-control fluid” of claim 1, an apparatus that is capable of using “a first temperature-control fluid” and “a second temperature-control fluid” is considered read into the claim. There is also no description that these two temperature control fluid is the same material, at the same temperature, or what other attributes distinguish between them.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The ”wherein the main body has a plate-type bottom part and a plate-type top part, which are connected together in a connection region”, each of the bolded face terms is an abstract concept, particularly a connection region could be a horizonal plane in between the bottom part and top part, or could be a periperhal vertical wall connecting the bottom part and the top part. Applicants connection region V shown in the figures is just a planar surface, it does not physically holding the bottom part and the top part. Otherwise, the cooling channels would leak the fluid to the outside atmospheric or vacuum environment.

The “preferably” of claim 4 is an optionally requirement.

The “wherein the first plurality of separate annular channels and the second plurality of separate annular channels have respective different cross sections” of claim 6 has multiple interpretations. First, the cross section direction is not defined, a cross section of the first plurality of annular channels is different from a second cross section from different angle of the same first pluarlity of annual channel. Second, the first plurality of annular channels may each have a different cross section at the same viewing angle. This will automatically meet the claim 6 requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilchrist et al. (US 5846375, hereafter ‘375), in view of Eibl (US 20090250202, previously cited, hereafter ‘202).
‘375 teaches some limitations of:
Claim 1: Area Specific Temperature Control For Electrode Plates And Chucks Used In Semiconductor Processing Equipment (title), A temperature control system to selectively control the temperature of specific areas of the chuck or electrode plate upon which a wafer is mounted during plasma etching (abstract, the claimed “apparatus for controlling the temperature of a substrate, in particular of a wafer substrate, having”):
 a temperature control system for regulating the temperature of bottom electrode 14 and, correspondingly, wafer 18 due to its thermal connectivity to bottom electrode 14. Referring now to FIGS. 1-4, wafer 18 is cooled during the etching process through a series of conduits 32a, 32b, 32c, and 32d embedded in the body 15 of bottom electrode 14 (col. 4, lines 22-28, Fig. 2 shows annular conduits 32a-d, the claimed “a plate-type main body having a substrate placement area”; annular conduits 32b and 32d, capable of using a same cooling fluid, is the claimed “a first temperature-control device for controlling the temperature of the main body using a first temperature-control fluid, having a first plurality of separate annular channels inside the main body for circulating the first temperature-control fluid”; annular conduits 32a and 32c, capable of using another same cooling fluid, is the claimed “a second temperature-control device for controlling the temperature of the main body using a second temperature-control fluid, having a second plurality of separate annular channels inside the main body for circulating the second temperature-control fluid” and “wherein the first plurality of separate annular channels and the second plurality of separate annular channels are arranged such that they encircle each other in alternation”).

‘375 teaches that each conduit is connected to its own inlet and outlet to allow a heating or cooling agent to flow independently through each conduit (abstract) The cross sectional size and shape and the number of the conduits may also be varied as necessary to achieve the desired cooling pattern (col. 4, lines 59-62) but does not teaches the other limitations of:
Claim 1: wherein the first temperature-control fluid is supplied to the first plurality of annular channels through a first tube and removed therefrom through a second tube; 
wherein the second temperature-control fluid is supplied to the second plurality of annular channels through a third tube and removed therefrom through a fourth tube; 
wherein the main body has a first, second third and fourth hole which communicate in each case with the first plurality of separate annular channels and the second plurality of separate annular channels; 
wherein the first tube is placed in the first hole of the main body and has respective first openings in the region of the first plurality of separate annular channels for supplying the first temperature-control fluid; 
wherein the second tube is placed in the second hole of the main body and has respective second openings in the region of the first plurality of separate annular channels for removing the first temperature-control fluid; 
wherein the third tube is placed in the third hole of the main body and has respective third openings in the region of the second plurality of separate annular channels for supplying the second temperature-control fluid; 
wherein the fourth tube is placed in the fourth hole of the main body and has respective fourth openings in the region of the second plurality of separate annular channels for removing the second temperature-control fluid. 

‘202 is analogous art in the field of Hybrid Chuck (title) Holding apparatuses and in particular wafer chucks, which mostly have a planar bearing surface for the wafer-type substrates, are customarily used for testing circuit arrangements on wafer-type substrates, such as semiconductor wafers, for example ([0004], same as Applicants’ purpose, [0003]), heating and/or cooling elements are formed in a substrate holding apparatus or the holding apparatus is combined with a conventional thermochuck ([0005], same as ‘375’s temperature control). ’202 teaches that wherein the apparatus has a base or main body whose temperature is regulated by a first temperature-regulating apparatus and a second temperature-regulating device, wherein the first temperature-regulating device is used to regulate the temperature of the main body in a first temperature range between a first temperature and a second temperature, with the first temperature being lower than the second temperature, and is temperature-regulated using a first temperature-regulating fluid, and the second temperature-regulating device is used to regulate the temperature of the main body in a second temperature range between a third temperature and a fourth temperature, with the third temperature being lower than the fourth temperature, and the second temperature-regulating device is temperature-regulated using a second temperature-regulating fluid, wherein the second temperature is lower than the fourth temperature and the first temperature-regulating fluid is different from the second temperature-regulating fluid. This has the advantage that the first and second temperature-regulating fluids can be chosen appropriately, in each case for a specific operating range, according to the desired physical characteristics, such as the pressure- and temperature-dependent aggregate states (solid, fluid, gaseous), the desired flow characteristics (viscosity, tendency to change into turbulent flows etc.), heat capacity, thermal conductivity, heat transition at specific solid surfaces and/or dew points of gases with condensable proportions and so on. Each of the two temperature-regulating devices can be operated in a range in which the other temperature-regulating device with the other temperature-regulating fluid would be less suitable ([0008]), for the purpose of providing an inexpensive and reliable regulation of the temperature of substrates and in particular of semiconductor wafers, wherein desired changes in temperature can be carried out quickly and precisely ([0006]). Note also the first and fourth holes in the main body as shown in Fig. 1. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have separated the four or more conduits 32a-32d of ‘375 into two second temperature-regulating devices working at two temperature range with two different temperature-regulating fluids with varies physical properties, as taught by ‘202, for the purpose of providing an inexpensive and reliable regulation of the temperature of substrates and in particular of semiconductor wafers, wherein desired changes in temperature can be carried out quickly and precisely, as taught by ‘202 ([0006]). Note it would have been obvious separate interleaving conduits into two temperature-regulating devices for the purpose of uniform etching as required by ‘375 (col. 2, lines 3-5). 

Note also the arrangement of first to fourth tubes into the first to fourth holes, their respective locations (not claimed, but shown in Applicants’ Fig. 1) are merely design choice and does not invlove the inventive concept. Therefore, the combination of ‘375 and ‘202 also teaches the limitations of:
Claims 10-11: a design choice with straight coolant pipes into the chuck of ‘375, (the claimed “wherein the first openings and the second openings are arranged in pairs such that they communicate with the respective annular channel at two sites which are arranged approximately equidistantly clockwise and anticlockwise along the respective annular channel: of claim 10 and “wherein the third openings and the fourth opening are arranged in pairs such that they communicate with the respective annular channel at two sites which are arranged approximately equidistantly clockwise and anticlockwise along the respective annular channel” of claim 11).  
Claim 2: wherein the main body has a plate-type bottom part and a plate-type top part, which are connected together in a connection region (see claim interpretation above).  
Claim 3: It would have been obvious to arrange the inlet and outlet channel in a horizontal plane for easy mechanical construction (the claimed “wherein the first to fourth holes are provided in the bottom part, and the first plurality of separate annular channels and the second plurality of separate annular channels are provided in the top part”).
Claim 4: The temperature control system includes a plurality of conduits arranged about the center of the chuck as a series of concentric radially adjacent loops (‘375, abstract, the claimed “wherein the first plurality of separate annular channels and the second plurality of separate annular channels are arranged concentrically with respect to a central axis of the main body, preferably circularly”).  
Claim 6: wherein the apparatus has a base or main body whose temperature is regulated by … according to the desired physical characteristics, such as … the desired flow characteristics (viscosity, tendency to change into turbulent flows etc.), heat capacity, thermal conductivity (‘202, [0008], it is well-known the size of the conduits affects flow rate and transition to turbulence and thermal conduction, therefore, obvious to have different size/cross section for the annual channels, the claimed “wherein the first plurality of separate annular channels and the second plurality of separate annular channels have respective different cross sections”, note this is also met by comparison cross section at different angles).  
Claim 8: The materials of the main body, of the first and second temperature-regulating devices and/or of individual parts comprise in a non-limiting manner steel, other metals (‘202, [0045], the claimed “wherein the first to fourth tubes are made of stainless steel, copper or a plastics material”).  
Claims 7 and 9, and alternatively claim 6, are rejected under 35 U.S.C. 103 as being unpatentable over ‘375 and ‘202, as being applied to claim 1 rejection above, further in view of Roy et al. (US 20120285658, hereafter ‘658).
The combination of ‘375 and ‘202 does not teach the limitations of:
	Claim 7: wherein the first to fourth tubes are soldered or adhesively bonded to the main body.  
	Claim 9: wherein the main body is made of copper or aluminium.  

In case Applicants argue that the different cross sections of claim 6 have to be at the same angle perpendilar to the channels at the same level, etc.

‘658 is analogous art in the field of HIGH TEMPERATURE ELECTROSTATIC CHUCK WITH RADIAL THERMAL CHOKES (title) Semiconductor wafers are often held in place during various semiconductor wafer processing steps using an electrostatic chuck (ESC) ([0002]), A wafer support assembly including a wafer support and cooling plate with radial thermal chokes is provided (abstract). ’658 teaches that Cooling plate 225 may include several such hole patterns, each of which may be used to support a different size high-temperature cooling passage 255. In this way, one bonded cooling plate 225/wafer support 210 assembly may be used to support a variety of different process thermal environments. If bonded cooling plate 225/wafer support 210 assembly is to be reconfigured, the currently installed high-temperature cooling passage 255 may be removed and replaced with a differently-sized high-temperature cooling passage 255  (Fig. 2A, [0043], 6th-7th setences, see also Fig. 4), Cooling plate 225 may also be optionally connected with low-temperature cooling passage 250 ([0044]), Backside face 275 of cooling plate 225 may be substantially planar and may include features for interfacing to hermetic interface 235 … A permanent hermetic seal may also be used, such as a weld, braze, or other bond ([0041]), The pedestal base may be made from aluminum ([0014], last sentence).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an aluminum pedestal with cooling passage of different size brazed/bonded/soldered to the pedestal, as taught by ‘658, as the coolant supply to the conduits 32a-d of ‘375, for the purpose of removable and switchable cooling passage, as taught by ‘658 ([0043], 6th-7th sentences) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 7 and 9, and alternatively claim 8, are rejected under 35 U.S.C. 103 as being unpatentable over ‘375 and ‘202, as being applied to claim 1 rejection above, further in view of Sajoto et al. (US 6035101, hereafter ‘101).
‘375 is silent on the material of the bottom electrode/chuck 14 and ‘202 teaches that the materials of the main body, of the first and second temperature-regulating devices and/or of individual parts comprise in a non-limiting manner steel, other metals ([0045]). The combination of ‘375 and ‘202 does not teach the limitations of:
	Claim 7: wherein the first to fourth tubes are soldered or adhesively bonded to the main body.  
	Claim 9: wherein the main body is made of copper or aluminium.  

‘101 is analogous art in the field of High Temperature Multi-layered Alloy Heater Assembly And Related Methods (title) for heating substrates in a processing chamber (abstract), relates to semiconductor processing (col. 1, line 16-17). ’101 teaches that The pedestal 32 includes a heater assembly 33 and a support shaft 25 (Fig. 2A, col. 9, lines 59-61), FIG. 4A is a simplified cross-sectional view of an embodiment of a heater pedestal 32 … Lower inner core member 12B is machined to accept cooling tubing 402 … stainless steel cooling tubing is brazed into the cooling tubing groove 403 in lower inner core member 12B (col. 14, lines 18-44), In FIG. 11, an aluminum heater 1101 is welded to an aluminum stub 1102 (col. 21, lines 12-13).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an aluminum pedestal with stainless steel cooling tubeing brased/soldered to the pedestal, as taught by ‘101, as the coolant supply to the conduits 32a-d of ‘375, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5883778 is cited for tapered conduit to provide different flow rate (claim 16 of ‘778).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716